Exhibit 10.02
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of November 7, 2011 (this “Agreement”),
is by and between SG Blocks, Inc., a Delaware corporation (the “Corporation,”
which capitalized term shall include any one or more of its subsidiaries where
appropriate), and _______________ (“Indemnitee”):


RECITALS


WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or executive officers or in other
capacities unless they are provided with adequate protection through insurance
or adequate indemnification against inordinate risks of claims and actions
against them arising out of their service to, and activities on behalf of, such
corporations; and


WHEREAS, the statutes and judicial duties regarding the duties of officers and
directors and officers are often difficult to apply, ambiguous or conflicting
and therefore fail to provide such directors and executive officers with
adequate and reliable knowledge of legal risks to which they are exposed or
information regarding the proper cause of action to take; and


WHEREAS, the current impracticability and costs of obtaining adequate insurance
and the uncertainties relating to indemnification have increased the difficulty
of attracting and retaining competent directors and executive officers; and


WHEREAS, the Board of Directors of the Corporation (the “Board of Directors”)
has determined that the difficulty in attracting and retaining competitive
directors and executive officers is detrimental to the best interests of the
Corporation’s stockholders and that the Corporation should act to assure such
persons that there will be increased certainty of such protection in the future;
and


WHEREAS, the Corporation believes it is unfair to directors and executive
officers to assume the risk of significant judgments and other expenses which
may occur in cases in which the director or executive officer acted in good
faith; and


WHEREAS, Section 145 of the General Corporation Law of Delaware (“Section 145”),
under which the Corporation is organized, empowers the Corporation to indemnify
its officers and directors by agreement and expressly provides that the
indemnification provided by Section 145 is not exclusive; and


WHEREAS, the Board of Directors believes it is reasonable, prudent and necessary
for the Corporation contractually to obligate itself to indemnify Indemnitee to
the fullest extent permitted by applicable law so that Indemnitee will continue
to serve the Corporation free from undue concern that Indemnitee will not be so
indemnified; and


WHEREAS, Indemnitee is willing to serve, continue to serve and/or to take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee is so indemnified.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement and other good and valuable consideration, the receipt and
adequacy of which is acknowledged by both the Corporation and Indemnitee, and
the Corporation and Indemnitee do hereby covenant and agree as follows:


1.            Definitions.


(a)           “Affiliate” includes any corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise directly or indirectly owned by
the Corporation.


(b)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 5(f) of
Schedule 14A of Regulation 14A (or in response to any similar item or similar
schedule or form) promulgated under the Securities Exchange Act of 1934 (the
“Act”), whether or not the Corporation is then subject to such reporting
requirement; provided, however, that, without limitation, a Change in Control
shall be deemed to have occurred if:


(i)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Corporation representing
25% or more of the combined voting power of the Corporation’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage interest;


(ii)          the Corporation is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than two-thirds of the Board of Directors
immediately thereafter;


(iii)         during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors (including for this
purpose any new director whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least two-thirds of the Board of
Directors; or


(iv)         the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation (in one transaction or a series of transactions) of all or
substantially all of the Corporation’s assets.


(c)           “Potential Change in Control” shall be deemed to have occurred if:


(i)           the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control; or


(ii)          the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
 
 
2

--------------------------------------------------------------------------------

 


(d)           “Corporate Status” describes the status of a person who is or was
or has agreed to become a director, officer, employee or agent of the
Corporation, or served at the request of the Corporation as a director, officer,
employee, trustee or agent of another corporation, partnership, joint, venture,
trust or other enterprise.


(e)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.


(f)           “Proceeding” includes any threatened, pending or completed
inquiry, action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative, except one initiated by an Indemnitee
pursuant to paragraph 12(a) to enforce the Indemnitee’s rights under this
Agreement.


(g)           “Expenses” includes all reasonable direct and indirect costs of
any type or nature whatsoever (including, without limitation, attorneys’ fees
and related disbursements, out-of-pocket costs and reasonable compensation for
time spent by the Indemnitee for which Indemnitee is not otherwise compensated
by the Corporation or any third party, provided that the rate of such
compensation and estimated time involved is approved in advance by the Board of
Directors), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding (including
amounts paid in settlement by or on behalf of Indemnitee, provided the
Corporation agrees to such settlement (an “Approved Settlement”)), or the
prosecution of an action or proceeding, including appeals, to establish or
enforce a right to indemnification under this Agreement, Section 145 or
otherwise.  Expenses as defined in this Agreement shall not include any
judgments, fines or penalties actually levied against the Indemnitee.


(h)           “Independent Counsel” means any law firm or member of a law firm
which the Board of Directors may designate from time to time, provided that such
law firm or member of the law firm so designated is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (x) the Corporation or Indemnitee in any matter material
to either such party, or (y) any other party to the Proceeding giving rise to a
claim for indemnification under this Agreement.  Indemnitee has the sole right,
exercisable in Indemnitee’s sole discretion, to waive the proviso contained in
clause (x) of the immediately preceding sentence.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement arising on or
after the date of this Agreement, regardless of when the Indemnitee’s act or
failure to act occurred.


2.             Services By Indemnitee. Indemnitee shall serve or continue to
serve in Indemnitee’s position with the Corporation so long as Indemnitee is
duly appointed or elected and qualified in accordance with the applicable
provisions of the By-Laws of the Corporation or until such time as he or she
tenders his or her resignation in writing, Indemnitee’s employment agreement (if
any) is terminated, or Indemnitee’s employment with the Corporation is otherwise
terminated by the Board of Directors.  This Agreement shall not impose any
obligation on the Indemnitee or the Corporation to continue the Indemnitee’s
position with the Corporation beyond any period otherwise applicable, nor to
create any right to continued employment of the Indemnitee in any capacity.
 
 
3

--------------------------------------------------------------------------------

 


3.             General Indemnification Right.  The Corporation shall indemnify
and shall advance Expenses to Indemnitee as provided in this Agreement to the
fullest extent permitted by law.


4.             Proceedings Other than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification
provided in this section 4 if, by reason of his or her Corporate Status, he or
she is, or is threatened to be made, a party to any Proceeding, other than a
Proceeding by or in the right of the Corporation.  Pursuant to this section 4,
Indemnitee shall be indemnified against Expenses, including, without limitation,
amounts paid in an Approved Settlement, as well as any judgments, fines and
penalties levied or awarded against Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in, or not opposed
to, the best interests of the Corporation, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.  Without limiting the generality of the foregoing, for purposes of
this section 4, and in addition to other circumstances for which Indemnitee
shall be deemed to have acted in good faith, Indemnitee shall conclusively be
deemed to have acted in good faith if Indemnitee’s action is based on
information supplied to the Indemnitee by legal counsel for the Corporation or
an Affiliate or by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Corporation or an
Affiliate.


5.            Proceedings by or in the Right of the Corporation.  Indemnitee
shall be entitled to the rights of indemnification provided in this section 5,
if, by reason of his or her Corporate Status, Indemnitee is, or is threatened in
writing to be made, a party to any threatened, pending or completed Proceeding
brought by or in the right of the Corporation to procure a judgment in the
Corporation’s favor. Pursuant to this section 5, Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Corporation.  Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation if applicable law expressly prohibits such
indemnification unless and only to the extent that the Court of Chancery of the
State of Delaware, or the court in which such Proceeding shall have been brought
or is pending, shall determine that indemnification against Expenses may
nevertheless be made by the Corporation.  Without limiting the generality of the
foregoing, for purposes of this section 5, and in addition to other
circumstances for which Indemnitee shall be deemed to have acted in good faith,
Indemnitee shall conclusively be deemed to have acted in good faith if
Indemnitee’s action is based on information supplied to the Indemnitee by legal
counsel for the Corporation or an Affiliate or by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Corporation or an Affiliate.
 
6.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.  If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter.  For purposes
of this section 6, but without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal or withdrawal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
 
4

--------------------------------------------------------------------------------

 


7.            Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee is, by
reason of his or her Corporate Status, a witness in any Proceeding, he or she
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.


8.             Advance of Expenses.  The Corporation shall advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding within twenty days after the receipt by the Corporation of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such
Proceeding.  Such statement or statements shall evidence or reflect the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
is determined ultimately that Indemnitee is not entitled to be indemnified
against such Expenses.


9.            Procedure for Determination of Entitlement to Indemnification.


(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to the secretary of the Corporation a written request, including therein
or therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  Promptly upon receipt of such a
request for indemnification, the secretary of the Corporation shall advise the
Board of Directors in writing that Indemnitee has requested indemnification.


(b)           Upon written request by Indemnitee for indemnification pursuant to
paragraph 9(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case as follows:


(i)           if a Change in Control shall have occurred, by Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee (unless Indemnitee shall request that such determination
be made by the Board of Directors, in which case the determination shall be made
in the manner provided below in clauses (ii) or (iii));


(ii)          if a Change of Control shall not have occurred, (x) by the Board
of Directors by a majority vote of a quorum consisting of Disinterested
Directors, or (y) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, if such quorum
of Disinterested Directors so directs, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or


(iii)         as provided in paragraph 10(b) of this Agreement;
 
 
5

--------------------------------------------------------------------------------

 


and, if it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within ten days after such
determination.  Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating shall be borne by the Corporation (regardless of
the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.


(c)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to paragraph 9(b), and no counsel
shall have been designated previously by the Board of Directors or the
Independent Counsel so designated is unwilling or unable to serve, then,


(i)           if no Change of Control shall have occurred, the Independent
Counsel shall be selected by the Board of Directors and the Corporation shall
give written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected; or


(ii)          if a Change of Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising the Corporation of the identity of three potential
independent counsels, of which the Board of Directors may select one counsel to
act as Independent Counsel.  The Board of Directors shall make such selection
within seven days of the giving of such list of three potential independent
counsels, and if not selected by the Board of Directors during said seven-day
period, Indemnitee shall select the counsel among the three potential
independent counsels to serve as the Independent Counsel.


In either event, Indemnitee or the Corporation, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
such selection.  Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirement of “Independent
Counsel” as defined in this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without
merit.  If, within twenty days after submission by Indemnitee of a written
request for indemnification pursuant to paragraph 9(a), no Independent Counsel
shall have been selected or, if selected, shall have been objected to in
accordance with this paragraph 9(c), either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Corporation or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom an objection is favorably resolved or the person so
appointed shall act as Independent Counsel under paragraph 9(b).  The
Corporation shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with the performance
of the Independent Counsel’s responsibilities pursuant to paragraph 9(b), and
the Corporation shall pay all reasonable fees and Expenses incident to the
implementation of the procedures of this paragraph 9(c), regardless of the
manner in which such Independent Counsel was selected or appointed.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to section
12, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
 
6

--------------------------------------------------------------------------------

 


10.           Presumptions and Effect of Certain Proceedings.


(a)           If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification under this
Agreement, the person, persons or entity making such determination shall presume
that the Indemnitee is entitled to indemnification under this Agreement if the
Indemnitee has submitted a request for indemnification in accordance with
paragraph 9(a), and the Corporation shall have the burden of proof to overcome
that presumption in connection with the making of any determination contrary to
that presumption by any person, persons or entity.


(b)           If, within 30 days after receipt by the Corporation of the request
for indemnification, the Board of Directors shall not have made a determination
under clauses (i) or (ii)(x) of paragraph 9(b) with regard to such
indemnification request, the requisite determination of entitlement to
indemnification shall be deemed to have been made in favor of the Indemnitee who
then shall be entitled to such indemnification, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) prohibition of such indemnification
under applicable law.  The foregoing provisions of this paragraph 10(b) shall
not apply if the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to clauses (i) or (ii)(y) of paragraph 9(b).


(c)           The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which  Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.


11.           Assumption of Defense.


(a)           In the event the Corporation shall be obligated to pay the
Expenses of any Proceeding against the Indemnitee, the Corporation may assume
the defense of such Proceeding, with counsel of the Corporation’s reasonable
choice, upon the delivery to the Indemnitee of written notice of the
Corporation’s reasonable election to do so.  After the giving of such notice,
the Corporation will not be liable to the Indemnitee under this Agreement for
any fees of counsel subsequently incurred by the Indemnitee with respect to the
same Proceeding, provided that (i) the Indemnitee shall have the right to employ
counsel in such Proceeding at the Indemnitee’s expense; and (ii) the fees and
Expenses of the Indemnitee’s counsel shall be at the expense of the Corporation
if (A) the employment of counsel by the Indemnitee has been previously
authorized and approved in writing by the Corporation, (B) the Corporation shall
have reasonably concluded that there may be a conflict of interest between the
Corporation and the Indemnitee in the conduct of any such defense, or (C) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such Proceeding.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Whether or not such defense is assumed by the Corporation, the
Corporation will not be subject to any liability for any settlement made without
its written consent.  If the Corporation is not entitled to, or does not elect
to, assume the defense of a claim, the Corporation will not be obligated to pay
the fees and expenses of more than one counsel for Indemnitee.



12.           Remedies of Indemnitee.


(a)           In the event that any one or more of the following events shall
have occurred:


(i)           a determination is made pursuant to section 9 that Indemnitee is
not entitled to indemnification under this Agreement,


(ii)          expenses are not advanced timely in accordance with section 8,


(iii)         the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to paragraph 9(b) and such determination shall
not have been made and delivered in a written opinion within 90 days after
receipt by the Corporation of the request for indemnification,


(iv)        payment of indemnification is not made pursuant to section 6 within
ten days after receipt by the Corporation of a written request therefor, and/or


(v)         payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to paragraph 10(b),


then, the Indemnitee shall be entitled to an adjudication of Indemnitee’s
entitlement to such indemnification or advancement of Expenses in an appropriate
court of the State of Delaware, or in any other court of competent
jurisdiction.  Alternatively, Indemnitee, at Indemnitee’s sole option, may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association.  Indemnitee shall commence such
proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which Indemnitee first obtained the right to commence such
proceeding pursuant to this section 12.  The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.


(b)           Whenever a determination is made pursuant to section 8 of this
Agreement that Indemnitee is not entitled to indemnification, the judicial
proceeding or arbitration commenced pursuant to this section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  If
a Change of Control shall have occurred, the Corporation shall have the burden
of proving that Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, in any judicial proceeding or arbitration
commenced pursuant to this section 12.
 
 
8

--------------------------------------------------------------------------------

 


(c)           If a determination shall have been made or deemed to have been
made pursuant to section 9 that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this section 12 absent
(i)           a misstatement by Indemnitee of a material fact, or an omission of
a material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or


(ii)          a prohibition of such indemnification under applicable law.


(d)           The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.


(e)           In the event that Indemnitee, pursuant to this section 12, seeks a
judicial adjudication or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses (of the types described in the
definition of Expenses in this Agreement) actually and reasonably incurred by
Indemnitee in connection with obtaining such judicial adjudication or
arbitration, but only if Indemnitee prevails therein.  If it shall be determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive part but not all of the indemnification or advancement of Expenses
sought, the Expenses incurred by Indemnitee in connection with such judicial
adjudication or arbitration shall be appropriately prorated.


13.           Non-Exclusivity; Duration of Agreement; Insurance: and
Subrogation.


(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Corporation’s certificate of incorporation or by-laws, any other
agreement, a vote of stockholders, a resolution of directors, or otherwise.


(b)           This Agreement shall continue until and terminate upon the later
of:


(i)           five years after the date that Indemnitee shall have ceased to
serve as an officer or director of the Corporation, or


(ii)          the final termination of all pending Proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
under this Agreement and of any proceeding commenced by Indemnitee pursuant to
section 12 relating thereto.


(c)           This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.
 
 
9

--------------------------------------------------------------------------------

 


(d)           (i)           To the extent that the Corporation maintains an
insurance policy or policies providing liability insurance for directors and
officers of the Corporation, Indemnitee shall be covered by such policy or
policies in accordance with the terms thereof to the maximum extent of the
coverage available for Indemnitee under such policy or policies.  The
Corporation shall take all necessary or appropriate action to cause such
insurers to pay on behalf of the Indemnitee all amounts payable as a result of
the commencement of a proceeding in accordance with the terms of such policy.


(ii)          For a period of three years after the date the Indemnitee shall
have ceased to serve as an officer or director of the Corporation, the
Corporation will provide officers and directors liability insurance for
Indemnitee on terms no less favorable than the terms of the liability insurance
which the Corporation then provides to the current officers and directors of the
Corporation as of the date such services shall totally lease; provided, that the
Corporation provides officers and directors liability insurance to its current
officers and directors as of such cessation date; and provided, further, that
the annual premiums for the liability insurance to be provided to the Indemnitee
do not exceed by more than 50% the premium charged for the coverage available
for any of the Corporation’s then current officers and directors.


(e)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including, without limitation, execution
of such documents as are necessary to enable the Corporation to bring suit to
enforce such rights.


(f)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee otherwise actually has received such payment under any insurance
policy, contract, agreement or otherwise.


14.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:


(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and


(b)           to the fullest extent possible the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
 
10

--------------------------------------------------------------------------------

 


15.           Exception to Right of Indemnification or Advancement of Expenses.


(a)           Except as otherwise provided specifically in this Agreement,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to:
 
(i)           any Proceeding, or any claim herein, brought or made by Indemnitee
against the Corporation;


(ii)          amounts payable by Indemnitee to the Corporation or any Affiliate
in satisfaction of any judgment or settlement in the Corporation’s or such
Affiliate’s favor (except amounts for which you shall be entitled to
indemnification pursuant to section 5);


(iii)         amounts payable on account of profits realized by you in the
purchase or sale of securities of the Corporation or any Affiliate within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended;


(iv)         Expenses in connection with which Indemnitee is not entitled to
indemnification as a matter of law or public policy; or


(v)          Expenses to the extent you are indemnified by the Corporation
otherwise than pursuant to this Agreement, including any Expenses for which
payment is made to you under an insurance policy or as otherwise provided
pursuant to paragraph 13(c).


(b)           Anything in this Agreement to the contrary notwithstanding,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement in connection with any claim initiated by Indemnitee,
unless:


(i)           the Corporation has joined in or the Board has authorized or
consented to any such claim or


(ii)          the claim is one to enforce Indemnitee’s rights under this
Agreement.


16.           Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.  Except
as otherwise specifically provided, references in this Agreement to specific
section, paragraph and clause numbers and letters shall refer to the sections,
paragraphs and clauses in this Agreement having such numbers and letters.


17.           Modification and Waiver.  This Agreement may be amended from time
to time to reflect changes in Delaware law or for other reasons.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the parties to this Agreement.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.


18.           Notice by Indemnitee.  Indemnitee shall promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder; provided, however, that the failure to give any such notice
shall not disqualify the Indemnitee from indemnification hereunder unless such
failure has a material adverse effect on the Corporation or on the possibility
of a favorable outcome to a Proceeding.
 
 
11

--------------------------------------------------------------------------------

 


19.           Notices.  Notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed duly given if (x)
personally delivered, against written receipt therefor, (y) forwarded by
pre-paid certified or registered mail, return receipt requested, or (z)
forwarded via a nationally recognized overnight courier service (e.g., Federal
Express, USPS Express Mail, UPS, DHL, etc.) to the parties to which such notice
or other communication is required by this Agreement to be given, at the address
of such parties as follows:
 


If to the Corporation, to:
Paul M. Galvin, Chief Executive Officer
 
SG Blocks, Inc.
 
350 Madison Avenue
 
New York, New York 10017
   
with a copy to:
[___________]
           
If to Indemnitee, to:
[___________]
   
with a copy to:
[___________]

 
or, in the case of any of the parties to this Agreement, at such other address
as such party shall furnish to each of the other parties in accordance with this
section 19.  Notices and other communications delivered personally shall be
deemed given as of the date of actual receipt; mailed notices and other
communications shall be deemed given as of the date three business days
following such mailing; and notices and other communications sent via overnight
courier service shall be deemed given as of the date one business day after
delivery to such courier service.


20.           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware.  Any legal
action resulting from, arising under, out of or in connection with, directly or
indirectly, this Agreement shall be commenced exclusively in the Supreme Court,
State of New York, County of Nassau, or the U.S. District Court for the Eastern
District of New York.  All parties to this Agreement hereby submit themselves to
the jurisdiction of any such court, and agree that service of process on them in
any such action, suit or proceeding may be affected by the means by which
notices are to be given under this Agreement.


21.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


22.           Specific Enforcement.  The parties hereby agree that any remedy at
law for a violation of any of the provisions of this Agreement is not, in
itself, adequate to protect the parties hereto, and each party therefore shall
be entitled to specific performance or any other mode of injunctive and/or other
equitable relief to enforce such party’s rights hereunder or any other relief a
court may award.
 
 
12

--------------------------------------------------------------------------------

 


23.           Invalidity of Provision.  Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  In
addition, to the extent that any term or provision hereof is deemed invalid,
void or otherwise unenforceable, but may be made enforceable by amendment
thereto, the parties agree that such amendment may be made so that the same
shall, nevertheless, be enforceable to the fullest extent permissible under the
laws and public policies applied in any such jurisdiction in which enforcement
is sought.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
THE CORPORATION:
SG Blocks, Inc.
   
By:
   
Paul M. Galvin, Chief Executive Officer
 
INDEMNITEE:
     


 
 
13

--------------------------------------------------------------------------------

 